Citation Nr: 1626990	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1972 to December 1976.  His service included service in the Republic of Vietnam from 1972 to 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On his January 2010 substantive appeal, the Veteran requested a Board hearing.  In August 2014, the Veteran withdrew this request in writing.

The Veteran is currently in receipt of a combined schedular 100 percent rating and special monthly compensation at the S-1 level.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his September 2009 notice of disagreement, the Veteran indicated his belief that his OSA was a result of his service connected disabilities, to include his diabetes mellitus, renal dysfunction, neuropathy, or a combination of disabilities.

The records indicate that the Veteran was diagnosed with OSA by the VA in April 2008.

In February 2014, the Veteran provided a webmd.com article that noted that nasal obstruction due to a deviated septum, allergies or sinus problems was a risk factor for developing sleep apnea.

In May 2014, the Veteran reported that in 1982 at Fort Bliss and in February 1995 in Panama, the Veteran fractured his nose, which caused difficulty breathing.   He provided records which showed he was found to have a deviated nasal septum in June 1994, and a record that he fractured his nose in February 1994.  He was granted entitlement to service connection for a deviated nasal septum in a July 2014 rating decision.

Additionally provided in May 2014 was a Mayo clinic website article, which noted that anyone could develop sleep apnea, although it commonly affected middle-age and older adults and people who are overweight.  It was noted to be caused by the "muscles in the back of your throat relax[ing] too much to allow normal breathing.  These muscles support structures including the soft palate, the uvula-a triangular piece os tissue hanging from the soft palate, the tonsils and the tongue."  The risk factors for OSA included being overweight, having a large neck, having high blood pressure, having a narrowed airway, having chronic nasal congestion, having diabetes, being male, being black (African American), and having a family history of sleep apnea.  Regarding the diabetes notation, the website said that OSA "may be more common in people with diabetes."  Additionally, OSA "occurred twice as often in those who have consistent nasal congestion at night, regardless of the cause.  This may be due to narrowed airways."

The Veteran has not been afforded a VA examination in connection with his claim for service connection for OSA, to include secondary and direct service connection.  On remand, the Veteran must be afforded a VA examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his obstructive sleep apnea.  After review of the electronic record, and interview and examination of the Veteran, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's OSA is a result of his military service?  

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's OSA is a result of his exposure to herbicides, to include Agent Orange?

c) Is it at least as likely as not (50/50 probability or greater) that the Veteran's OSA is a result of his service-connected disabilities (individually or cumulatively)?  The examiner should note the online articles provided by the Veteran regarding the correlation between OSA and both diabetes and deviated septums when addressing this question.

Provide a thorough explanation for each opinion expressed.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




